In re Nodier, Verlin F., Jr.; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 91CA-0673; Parish of Orleans, Civil District Court, Div. “J”, No. 90-12135.
Motion granted in part; otherwise denied. This pleading is transferred to the district court for enforcement of its October 26, 1993 order directing the New Orleans Police Department to produce the documents relator seeks. See Nodier v. Woodfork, 600 So.2d 672 (La.1992). In all other respects, relator’s motion is denied.
CALOGERO, C.J. not on panel.